DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 16/943618, filed on 07/30/2020.  
Claims 1-39 have been canceled.  Preliminary Amendment has been filed on 07/30/2020 with Claims 40-59 are presented for examination, with claims 40, 48 and 56 being independent.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/30/2020 and 06/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 57 is objected to because of the following informalities:  Claims 57 should be depended on independent claim 56.  Appropriate correction is required.
Claims 58-59 are objected to because of the following informalities:  Claims 58 and 59 refer to ‘the second information processing device’ and ‘the first information processing device’ instead of an apparatus as recited in claim 56.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 40-59 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-33 are directed to the abstract idea for ranking/re-ranking search results. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 40, 48 and 56
             Independent claim 40 recites limitations of:
obtaining image analysis data of an eye which includes the image data of the eye, a symptom of eye disease detected on the image data of the eye, and severity of the symptom of the eye disease; and
generating a user interface which includes the image of the eye, the symptom of the eye disease, the severity of the symptom of the eye disease, and a scale used as a measure of the symptom severity of the eye disease.  
The limitations of: obtaining …, generating …,  is a process that, under its broadest reasonable interpretation of the claimed invention as a whole describe an abstract idea.  These limitations do nothing to render the concept less abstract.
These judicial exceptions are not integrated into a practical application. In particular, the claims recite additional elements, “a processor”,  “a machine-readable medium”, to perform the steps in the claims. These are generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.
Independent claim 48 recites limitations of:
obtaining image analysis data of an eye which includes the image data of the eye, a symptom of eye disease detected on the image data of the eye; 
determining severity of the symptom of the eye disease based upon the image analysis data; and
generating a user interface which includes the image of the eye, the symptom of the eye disease, the severity of the symptom of the eye disease, and a scale used as a measure of the symptom severity of the eye disease.
The limitations of: obtaining …, determining …, generating …,  is a process that, under its broadest reasonable interpretation of the claimed invention as a whole describe an abstract idea.  These limitations do nothing to render the concept less abstract.
These judicial exceptions are not integrated into a practical application. In particular, the claims recite additional elements, “a processor”,  “a machine-readable medium”, to perform the steps in the claims. These are generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Independent claim 56 recites limitations of:
a first information processing apparatus configured to: 
obtain image data of an eye; 
perform an image analysis on the image data of the eye to detect a symptom of eye disease; and 
generate image analysis data of the eye including the image data of the eye and the symptom of eye disease detected on the image data of the eye; 
a second information processing apparatus configured to: 
obtain the image analysis data from the first information apparatus; and 
generate a user interface including the image of the eye and the symptom of the eye disease.
The limitations of: obtain …, perform …, generate …,  of the first and second information processing apparatus, are processes that, under its broadest reasonable interpretation of the claimed invention as a whole describe an abstract idea.  These limitations do nothing to render the concept less abstract.
These judicial exceptions are not integrated into a practical application. In particular, the claims does not recite additional elements to integrate the abstract idea into a practical application to impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 41-47, 49-55 and 57-58
The limitations as recited in claims 2-11, 13-22 and 24-33 are simply describe the concepts of ranking/re-ranking search results.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exceptions.  The claims cannot provide an inventive concept.  Therefore, claims 2-11, 13-22 and 24-33 are directed to abstract ideas and are not patent eligible.	

Claims 56-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 56 recites an information processing system but the components of the system are merely software per se; there is no hardware has been claimed.  Thus, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.
Claims 57-59 are rejected for the same reason, due to their dependence on the above rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 40-45, 48-53, 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al., US 2018/0182476 (hereinafter Babu), and further in view of Simmons, US 2017/0049319 (hereinafter Simmons).

Regarding claim 40, Babu discloses, An information processing apparatus comprising: 
a processor (e.g. a processor 502, Babu: [0028] and Fig. 5); and 
a machine-readable medium encoded with instructions executed by the processor (e.g. The memory(ies) 504 may include a non-transitory computer-usable (e.g., readable, writeable, etc.) medium, Babu: [0031]), the instruction causing the processor to perform operations comprising:
obtaining image analysis data of an eye which includes the image data of the eye, a symptom of eye disease detected on the image data of the eye, and severity of the symptom of the eye disease (e.g. FIG. 3A shows an example user interface which a reviewer can use to make clinical findings for a fundus image 300.  Reference numeral 300 shows the fundus image of the patient, as a symptom of eye disease, which may be obtained through the fundus imaging system 100 or 110. Reference numeral 308 shows a prepopulated list of clinical findings, as severity of the symptom of the eye disease, available for the retinal surface 310, retinal vessels 312, and optic nerve head 314 that viewer can selected to generate a report based on those findings, Babu: Figs. 3A-3B, [0025]-[0026]); and
generating a user interface which includes the image of the eye, the symptom of the eye disease, the severity of the symptom of the eye disease (e.g. FIG. 3C shows an example user interface 330 which is generated based on the clinical findings selected by the reviewer using the interface depicted, for example, in FIG. 3A or 3B, Babu: Fig. 3C, Figs. 4A-4C, [0026]-[0027]).
Babu does not directly or explicitly disclose:
a scale used as a measure of the symptom severity of the eye disease.
Simmons teaches:  
a scale used as a measure of the symptom severity of the eye disease (e.g. detail of scoring shown in Figs 7A-7D have been interpreted as scales used as measure of the symptom shown in Fig. 8, Simmons: Figs. 7A-D, Fig. 8 and [0141]-[0151]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating a fundus image screening report of a patient as discloses by Babu to include vision-based diagnosis and treatment as taught by Simmons for aiding in the early diagnosis and remediation of conditions.

Regarding claim 41, Babu and Simmons in combination further disclose, wherein the image data includes image data of right and left eyes of a person, a symptom of the eye disease detected on the image data of the right and left eyes, respectively, and severity of the symptom of the eye disease on the right and left eyes, respectively (e.g. The reviewer can make clinical findings for the left eye or the right eye of the patient by switching between the tabs 304 and 306, respectively, Babu: Figs. 3A-3B and [0025]),
wherein the instruction causes the processor to generate the user interface which includes the images of the right and left eyes, the symptom of the eye disease for the right and left eyes, the severity of the symptom of the eye disease for the right and left eyes (e.g. The interface 300 shows observations and any comments for the right eye of the patient (indicated by reference numeral 332), observations and any comments for the left eye (indicated by reference numeral 334), Babu: Fig.3C and [0026]).
Babu does not directly or explicitly disclose:
the scale being arranged between the right eye image and the left eye image. 
Simmons teaches:  
the scale being arranged between the right eye image and the left eye image (e.g. detail of scoring shown in Figs 7A-7D have been interpreted as scales used as measure of the symptom shown in Fig. 8, Simmons: Figs. 7A-D, Fig. 8 and [0141]-[0151]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating a fundus image screening report of a patient as discloses by Babu to include vision-based diagnosis and treatment as taught by Simmons for aiding in the early diagnosis and remediation of conditions.

Regarding claim 42, Babu further disclose, wherein the instruction causes the processor to perform operations comprising:
obtaining present image analysis data of the eye which includes a set of present image data of the eye, a present symptom of eye disease detected on the present image of the eye, and present severity of the symptom of the eye disease (e.g. FIG. 3A shows an example user interface which a reviewer can use to make clinical findings for a fundus image 300.  Reference numeral 300 shows the fundus image of the patient, which may be obtained through the fundus imaging system 100 or 110, Babu: Figs. 3A-3B, [0025]);
obtaining past image analysis data of the eye which includes a set of past image data, a past symptom of the eye disease detected on the past image, and past severity of the symptom of the eye disease (e.g. Reference numeral 308 shows a prepopulated list, interpreted as past image analysis data, of clinical findings available for the retinal surface 310, retinal vessels 312, and optic nerve head 314.  FIG. 3B shows the prepopulated list of clinical findings relating to the retinal vessels 312, Babu: Figs. 3A-3B and [0025]);
displaying the user interface which includes the present image, the present symptom of the eye disease, and the severity of the symptom of the eye disease (e.g. FIG. 3A shows an example user interface which a reviewer can use to make clinical findings for a fundus image 300.  Reference numeral 300 shows the fundus image of the patient, which may be obtained through the fundus imaging system 100 or 110, Babu: Figs. 3A-3B, [0025]);
detecting a user operation on the user interface (e.g. the device 510 may be a capacitive touch-screen display capable of detecting and interpreting multiple points of contact with the display surface.  Specifically, the prepopulated list 308 in FIG. 3A shows clinical findings relating to the retinal surface 310. FIG. 3B shows the prepopulated list of clinical findings relating to the retinal vessels 312. The reviewer can make findings in the fundus image 300 by switching between these tabs (310-314) and selecting one or more checkboxes 316 underneath a selected tab. In case the prepopulated list for a selected tab is long, the reviewer can scroll through the list and see all the available options using the scroll bar 318. Once the reviewer has made all the necessary clinical findings in the fundus image 300, he/she may choose to generate a report based on those findings by clicking the “finalize report” button 320, Babu: [0025] and [0033]); and
upon the user operation, enabling to display on the user interface the past image of the eye, the past symptom of the eye disease, and the past severity of the symptom of the eye disease (e.g. FIG. 3C shows an example user interface 330 which is generated based on the clinical findings selected by the reviewer using the interface depicted, for example, in FIG. 3A or 3B,  Babu: [0026] and Fig. 3C).

Regarding claim 43, Babu further disclose, wherein the past image analysis data includes plural sets of past image data of the eye, past symptom of the eye disease detected on the past image data and past severity of the symptom of the eye disease, each of the plural sets of past image data, past symptom of the eye disease and past severity of the symptom of the eye disease being obtained at different times (e.g. Reference numeral 308 shows a prepopulated list of clinical findings available for the retinal surface 310, retinal vessels 312, and optic nerve head 314, has been interpreted as the past image analysis data, Babu: [0025]),
wherein the instruction causes the processor to perform operations, further comprising, in response to the user operation, selecting a past image of the eye and/or past severity of the symptom to be displayed from among the plural sets of past image data and past severity of the symptom (e.g. The reviewer can make findings in the fundus image 300 by switching between these tabs (310-314) and selecting one or more checkboxes 316 underneath a selected tab. In case the prepopulated list for a selected tab is long, the reviewer can scroll through the list and see all the available options using the scroll bar 318, Babu: [0025]).

Regarding claim 44, Babu further discloses, wherein the instruction causes the processor to perform operations comprising:
in the detecting the user operation, enabling to select severity of the symptom of the eye disease on the scale (e.g. The reviewer can make findings in the fundus image 300 by switching between these tabs (310-314) and selecting one or more checkboxes 316 underneath a selected tab, Babu: [0025]), and
in response to the user operation, selecting a past image of the eye to be displayed from among the plural sets of past image analysis data, the severity of the symptom associated with the selected past image data corresponding to the severity of the symptom selected on the scale (e.g.  FIG. 3C shows an example user interface 330 which is generated based on the clinical findings selected by the reviewer using the interface depicted, for example, in FIG. 3A or 3B, Babu: [0026]).

Regarding claim 45, Babu further discloses, wherein the instruction causes the processor to perform operations comprising: 
detecting a user operation on the scale of the user interface (e.g. the device 510 may be a capacitive touch-screen display capable of detecting and interpreting multiple points of contact with the display surface.  Specifically, the prepopulated list 308 in FIG. 3A shows clinical findings relating to the retinal surface 310. FIG. 3B shows the prepopulated list of clinical findings relating to the retinal vessels 312. The reviewer can make findings in the fundus image 300 by switching between these tabs (310-314) and selecting one or more checkboxes 316 underneath a selected tab. In case the prepopulated list for a selected tab is long, the reviewer can scroll through the list and see all the available options using the scroll bar 318. Once the reviewer has made all the necessary clinical findings in the fundus image 300, he/she may choose to generate a report based on those findings by clicking the “finalize report” button 320, Babu: [0025] and [0033]); 
upon the detecting the user operation, enabling to select severity of the symptom of the eye disease on the scale (e.g. The reviewer can make findings in the fundus image 300 by switching between these tabs (310-314) and selecting one or more checkboxes 316 underneath a selected tab. In case the prepopulated list for a selected tab is long, the reviewer can scroll through the list and see all the available options using the scroll bar 318, Babu: [0025]); and 
obtaining a predictable image data of the eye, severity of the symptoms on the predictable image data corresponding to the severity of the symptom selected on the scale (e.g. FIG. 3C shows an example user interface 330 which is generated based on the clinical findings selected by the reviewer using the interface depicted, for example, in FIG. 3A or 3B, Babu: [0026]).

Claims 48-53 recite An information processing apparatus comprising limitations are similar to subject matter of claims 40-45.  Therefore, claims 48-53 are rejected by the same reasons as discussed in claims 40-45.

Regarding claim 57, Babu further discloses, wherein the first information processing apparatus or the second information processing apparatus is configured to determine severity of the symptom of the eye disease based upon the image analysis data, the severity of the symptom of the eye disease being included in the image analysis data (e.g. FIG. 3A shows an example user interface which a reviewer can use to make clinical findings for a fundus image 300.  Reference numeral 300 shows the fundus image of the patient, as a symptom of eye disease, which may be obtained through the fundus imaging system 100 or 110. Reference numeral 308 shows a prepopulated list of clinical findings, as severity of the symptom of the eye disease, available for the retinal surface 310, retinal vessels 312, and optic nerve head 314 that viewer can selected to generate a report based on those findings, Babu: Figs. 3A-3B, [0025]-[0026]), 
wherein the second information processing apparatus is configured to generate the user interface further including the severity of the symptom of the eye disease (e.g. FIGS. 4A-4C shows an example fundus image screening report of a patient, which can be generated using the interfaces depicted in FIGS. 3A-3C, Babu: Figs. 4A-4C, [0026]-[0027]).
Babu does not directly or explicitly disclose:
a scale used as a measure of the symptom severity of the eye disease.
Simmons teaches:  
a scale used as a measure of the symptom severity of the eye disease (e.g. detail of scoring shown in Figs 7A-7D have been interpreted as scales used as measure of the symptom shown in Fig. 8, Simmons: Figs. 7A-D, Fig. 8 and [0141]-[0151]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating a fundus image screening report of a patient as discloses by Babu to include vision-based diagnosis and treatment as taught by Simmons for aiding in the early diagnosis and remediation of conditions.

Claim 59 recites steps are similar to subject matter of claim 42.  Therefore, claim 59 is rejected by the same reason as discussed in claim 42. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 56 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babu et al., US 2018/0182476 (hereinafter Babu).

Regarding claim 56, Babu discloses,  An information processing system comprising: 
a first information processing apparatus configured to: 
obtain image data of an eye (e.g. The method 200 begins by displaying a fundus image to a reviewer. The reviewer may be a person who obtained the fundus image, Babu: [0018], [0025], Figs. 2-3); 
perform an image analysis on the image data of the eye to detect a symptom of eye disease (e.g. The reviewer may be located either locally (i.e., where the fundus image is obtained) or at a remote site where the remote site is designated for remotely examining the fundus images and then sending the results of the examination (e.g., clinical observations, recommendations, etc.) to either eye specialists/doctors for further review/examination or directly to patients with which the examined fundus images are associated, Babu: [0018] and Fig. 2); and 
generate image analysis data of the eye including the image data of the eye and the symptom of eye disease detected on the image data of the eye (e.g. The reviewer generate an initial report containing plausible clinical observations  and/or recommendations in an automated manner, Babu: [0018], [0021] and Fig. 2); 
a second information processing apparatus configured to: 
obtain the image analysis data from the first information apparatus (e.g. eye specialists/doctors obtains the initial report from review.  FIG. 3A shows an example user interface which a reviewer can use to make clinical findings for a fundus image 300.  Reference numeral 300 shows the fundus image of the patient, as a symptom of eye disease, which may be obtained through the fundus imaging system 100 or 110. FIG. 3C shows an example user interface 330 which is generated based on the clinical findings selected by the reviewer using the interface depicted, for example, in FIG. 3A or 3B, Babu: [0018], [0025]-[0027] and Figs. 2-3C); and 
generate a user interface including the image of the eye and the symptom of the eye disease (e.g. FIGS. 4A-4C shows an example fundus image screening report of a patient, which can be generated using the interfaces depicted in FIGS. 3A-3C, Babu: Figs. 4A-4C, [0026]-[0027]).

Claims 46-47, 54-55 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Babu, in view of Simmons, and further in view of Burlina et al., US 2015/0265144 (hereinafter Burlina).

Babu in view of Simmons does not directly or explicitly disclose claim 46.
	Burlina teaches: wherein the predictable image data is associated with increased symptom of the eye disease and generated based upon the image data of the eye and the symptom of the eye disease detected on the image data (e.g. FIG. 1 shows examples of four fundus images with increasing AMD severity that have been generated based on detecting and classifying retinal images, Burlina: [0009]-[0012] and Fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating a fundus image screening report of a patient as discloses by Babu in view of Simmons to include A method of detecting, and classifying severity of, a retinal disease using retinal images as taught by Burlina to provide images for training.

Regarding claim 47, Burlina further teaches, wherein the predictable image data is associated with no symptom of the eye disease and generated based upon the image data of the eye and the symptom of the eye disease detected on the image data (e.g.  natural approach for finding and classifying AMD patients can include automatically finding drusen in fundus images and then using this to detect and classify the severity of AMD, Burlina: Figs. 1-3 and [0023]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating a fundus image screening report of a patient as discloses by Babu in view of Simmons to include A method of detecting, and classifying severity of, a retinal disease using retinal images as taught by Burlina to provide images for training.

Claims 54-55 recite The information processing apparatus are similar to subject matter of claims 46-47. Therefore, claims 54-55 are rejected by the same reasons as discussed in claims 46-47.

Regarding claim 58, Babu further discloses, wherein the second information processing device is configured to: 
detect a user operation on the scale of the user interface (e.g.  the device 510 may be a capacitive touch-screen display capable of detecting and interpreting multiple points of contact with the display surface.  Specifically, the prepopulated list 308 in FIG. 3A shows clinical findings relating to the retinal surface 310. FIG. 3B shows the prepopulated list of clinical findings relating to the retinal vessels 312. The reviewer can make findings in the fundus image 300 by switching between these tabs (310-314) and selecting one or more checkboxes 316 underneath a selected tab. In case the prepopulated list for a selected tab is long, the reviewer can scroll through the list and see all the available options using the scroll bar 318. Once the reviewer has made all the necessary clinical findings in the fundus image 300, he/she may choose to generate a report based on those findings by clicking the “finalize report” button 320, Babu: [0025] and [0033]); 
upon the detecting the user operation, enable to select severity of the symptom of the eye disease on the scale (e.g. The reviewer can make findings in the fundus image 300 by switching between these tabs (310-314) and selecting one or more checkboxes 316 underneath a selected tab, as the scale, Babu: [0025] and Fig. 3); and
Babu does not directly or explicitly disclose:
a scale used as a measure of the symptom severity of the eye disease.
Simmons teaches:  
a scale used as a measure of the symptom severity of the eye disease (e.g. detail of scoring shown in Figs 7A-7D have been interpreted as scales used as measure of the symptom shown in Fig. 8, Simmons: Figs. 7A-D, Fig. 8 and [0141]-[0151]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating a fundus image screening report of a patient as discloses by Babu to include vision-based diagnosis and treatment as taught by Simmons for aiding in the early diagnosis and remediation of conditions.
Babu in view of Simmons does not directly or explicitly disclose:
obtain a predictable image data being associated with severity of the symptom of the eye disease which corresponds to the severity of the symptom selected on the scale, the predictable image data being generated by the first information processing device or the second information processing device based upon the image analysis data.
Burlina teaches: obtain a predictable image data being associated with severity of the symptom of the eye disease which corresponds to the severity of the symptom selected on the scale, the predictable image data being generated by the first information processing device or the second information processing device based upon the image analysis data (e.g. FIG. 1 shows examples of four fundus images with increasing AMD severity that have been generated based on detecting and classifying retinal images, Burlina: [0009]-[0012] and Fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating a fundus image screening report of a patient as discloses by Babu in view of Simmons to include A method of detecting, and classifying severity of, a retinal disease using retinal images as taught by Burlina to provide images for training.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CECILE H VO/
Examiner, Art Unit 2153  
12/16/2022           
/KRIS E MACKES/Primary Examiner, Art Unit 2153